UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
V.D., individually and on behalf of J.M.D. and N.M.D., minor
children; T.S., individually and on behalf of C.S., a minor child;
S.K., individually and on behalf of A.K., a minor child; P.E.T.
and H.T., individually and on behalf of D.T., a minor child; and
B.C., individually and on behalf of D.C., a minor child,
                                                                           DECLARATION OF
                                       Plaintiffs,                        ELYCE N. MATTHEWS
 v.                                                                        IN OPPOSITION TO
                                                                          PLAINTIFFS’ MOTION
STATE OF NEW YORK; ANDREW M. CUOMO,                                       FOR A PRELIMINARY
GOVERNOR (in his official capacity); LETITIA JAMES,                           INJUNCTION
ATTORNEY GENERAL (in her official capacity); NEW YORK
STATE EDUCATION DEPARTMENT; MARYELLEN ELIA,
COMMISSIONER OF NEW YORK STATE EDUCATION
DEPARTMENT (in her official capacity); and ELIZABETH
BERLIN, EXECUTIVE DEPUTY COMMISSIONER OF NEW                              19-CV-4306 (ARR)(RML)
YORK STATE EDUCATION DEPARTMENT (in her official
capacity),

                                       Defendants.

ELYCE N. MATTHEWS declares pursuant to 28 U.S.C. § 1746:

       1.      I am an Assistant Attorney General in the office of Letitia James, Attorney

General of the State of New York, and counsel of record for Defendants State of New York,

Governor Andrew Cuomo, Attorney General Letitia James, the New York State Education

Department (“SED”), SED Commissioner MaryEllen Elia, and SED Executive Deputy

Commissioner Elizabeth Berlin (collectively, the “Defendants”), in the above-captioned action.

       2.      I submit this declaration in opposition to Plaintiffs’ motion for a preliminary

injunction for the limited purpose of providing the Court with true and correct copies of the

following documents.

       3.      A true and accurate copy of the June 14, 2019 Statement on Legislation

Removing Non-Medical Exemption from School Vaccination Requirements (“Legislation

Statement”) is annexed hereto as Exhibit A.

                                                 1
       4.     A true and accurate copy of the New York State Senate Introducer’s

Memorandum (“Senate Memo”) is annexed hereto as Exhibit B.

       5.     A true and accurate copy of the New York State Assembly Introducer’s

Memorandum (“Assembly Memo”) is annexed hereto as Exhibit C.

       6.     A true and accurate copy of Governor Andrew Cuomo’s June 13, 2019 Press

Release is annexed hereto as Exhibit D.

       7.     A true and accurate copy of SED’s July 2008 Memorandum Regarding New

Requirements for the Provision of Special Education Services to Home-Instructed (“Home-

Schooled”) Students (“DeLorenzo Memo”) is annexed hereto as Exhibit E.

Dated: New York, New York
       August 13, 2019


                                                         /s/
                                                    Elyce N. Matthews




                                              2
